Citation Nr: 1724257	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-02 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased rating for bronchitis, evaluated as 10 percent disabling prior to November 30, 2016, and 30 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran had active service with the Army from February 1972 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Lincoln, Nebraska.  

In April 2015 and October 2016, the Board remanded this case for additional development.  The case is now before the Board again.  

During the pendency of the appeal in a December 2016 Supplemental Statement of the case, the Appeals Management Center (AMC) indicated that the Veteran's bronchitis was being increased to 30 percent disability effective November 30, 2016.  Because the AMC did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1. Prior to November 30, 2016, the Veteran's service-connected bronchitis has been manifested by FEV-1/FVC of 80 percent and FEV-1 of 89.5 percent predicted at worst. 

2.  Beginning November 30, 2016, the Veteran's service-connected bronchitis has been manifested by FEV-1/FVC of 70 percent.  


CONCLUSIONS OF LAW

1.  Prior to November 30, 2016, the criteria for a rating in excess of 10 percent for bronchitis were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.97, Diagnostic Codes 6600, 6604 (2016).  

2.  Beginning November 30, 2016, the criteria for a rating in excess of 30 percent for bronchitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.97, Diagnostic Codes 6600, 6604 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

In correspondence dated in June 2011, prior to the December 2011 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter notified the Veteran of the process by which initial disability ratings and effective dates are established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided with multiple VA examinations during the appeal period.  A review of the VA examination reports reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses, and provided sufficient information to evaluate the disability.  In its April 2017 Post-Remand Brief, the Veteran's representative argued that the Veteran's last examination in November 2016 was insufficient as he was not provided an examination during late fall and winter when he reported that his disability was at its worst.  The Board does not find this argument credible as the Veteran's examination was precisely administered in the late fall/winter time period.  Furthermore, the Board previously remanded this matter on two occasions in order to ascertain from the Veteran when his symptoms were at their worse.  In August 2015, the Veteran explained that his symptoms were chronic and year round.  Furthermore, VA has provided him examinations throughout the year (i.e. September 2011, April 2013, September 2015, and November 2016).  Therefore, the Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2016); Barr, 21 Vet. App. at 312.

As discussed above, the Board remanded this matter for development in April 2015 and October 2016, in relevant part, to schedule the Veteran for an examination sometime in late October and early March.  The Veteran was scheduled and provided an examination on November 30, 2016, in accordance with the Board's remand directives.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Therefore, the duties to notify and assist have been met. 

II.  Increased Rating  

The Veteran contends that he is entitled to an increased rating for his bronchitis, currently evaluated as 10 percent disability prior to November 30, 2016, and 30 percent disability thereafter.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

If two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Veteran's chronic bronchitis has been evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6600. 

Bronchitis is rated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6600.  A 10 percent rating applies for FEV-1 (Forced Expiratory Volume in one second) of 71 to 80 percent predicted, or FEV-1/FVC (Forced Vital Capacity) of 71 to 80 percent, or DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method) of 66 to 80 percent predicted.  A 30 percent rating applies when FEV-1 is 56 to 70 percent predicted, FEV-1/FVC is 56 to 70 percent, or DLCO (SB) is 56 to 65 percent predicted.  A 60 percent rating applies when FEV-1 is 40 to 55 percent predicted, FEV-1/FVC is 40 to 55 percent, or DLCO (SB) is 40 to 55 percent predicted, or there is maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating applies when FEV-1 is less than 40 percent predicted, FEV-1/FVC is less than 40 percent, DLCO (SB) is less than 40 percent predicted, or there is maximum oxygen consumption of less than 15 ml/kg/min (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or requires outpatient oxygen therapy.  

As discussed below in further detail, the record reflects a diagnosis of chronic obstructive pulmonary disease (COPD).  As any respiratory limitation or pulmonary function testing results caused by a nonservice-connected disability is not clearly distinguishable from the service-connected disability, the Board will resolve reasonable doubt in favor of the Veteran and consider all respiratory findings, including pulmonary function test results as resulting from the service-connected bronchitis.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

In that regard, the Board observes that COPD is evaluated pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code 6604.  Under Diagnostic Code 6604, FEV-1 of 71 to 80 percent predicted value, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) is 66 to 80 percent predicted, is rated 10 percent disabling.  FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted, is rated 30 percent disabling.  FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97.  

The Rating Schedule contains special provisions for the application of Diagnostic Code 6604.  PFTs (Pulmonary Function Test) are required to evaluate COPD, except when certain circumstances (not present in this case) are demonstrated.  
38 C.F.R. § 4.96(d)(1).  When PFTs are not consistent with clinical findings, conditions are evaluated based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  
38 C.F.R. § 4.96(d)(3).  When evaluating based on PFTs, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case, the pre-bronchodilator results are used for rating purposes.  38 C.F.R. § 4.96(d)(5).  When there is a disparity between the results of different PFTs, so that the level of evaluation would differ depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability is utilized.  38 C.F.R. § 4.96(d)(6).  

The criteria for rating diseases of the respiratory system and the relevant diagnostic codes in this case clearly state that service-connected conditions are rated based on objective test results and not the characterization of the findings.  Therefore, the Board will consider the PFT results as the most probative evidence regarding the severity of the Veteran's service-connected bronchitis.  

On VA examination in September 2011, the examiner noted that the Veteran had a cough with purulent sputum, orthopnea, and shortness of breath at rest.  The Veteran denied experiencing asthma attacks.  PFT studies revealed FVC of 99 percent predicted and FEV-1 of 92 percent predicted.  A DLCO was not done, as the examiner noted that the PFT results were sufficient to evaluate the pulmonary status of the Veteran.  The examiner noted that FEV-1 more accurately reflected the severity of the Veteran's condition.  

On VA examination in April 2013, the examiner noted mild wheezing and auscultation of the Veteran's lungs.  No chronic cough was noted on examination.  The examiner provided a diagnosis of COPD, and noted that the Veteran used an inhalational bronchodilator daily.  PFT studies revealed FVC of 86.7 percent predicted, FEV-1 of 89.5 percent predicted, and FEV-1/FVC of 80 percent predicted, post-bronchodilator.  In contrast to the September 2011 VA examination, the April 2013 examiner noted that FEV-1/FVC most accurately reflected the severity of the Veteran's condition.  Regardless of the difference in the most accurate indicators of the Veteran's service-connected disability, the PFT results of both VA examinations warranted a 10 percent evaluation for bronchitis.  

On VA examination in September 2015 VA, the examiner noted that the Veteran's lungs remain clear with normal stable heart size and shape, and that mild flattening of the hemidiaphragms could suggest some air trapping from underlying COPD.  PFT studies were conducted and revealed that there was no significant change in FEV-1 or DLCO since the last VA examination in April 2013.  The examiner also noted that the Veteran was a smoker.  

On VA examination on November 30, 2016, the examiner noted that the Veteran reported experiencing a daily cough with mucus production.  The examiner noted that the Veteran used antibiotics 4-5 times per year.  PFT studies revealed FEV-1/FVC of 70 percent pre-bronchodilator, and 69 percent post-bronchodilator.  The examiner noted that FEV-1/FVC most accurately reflected the severity of the Veteran's condition.  As the post-bronchodilator results were poorer than the pre-bronchodilator results, the pre-bronchodilator results are to be used for rating purposes.  38 C.F.R. § 4.96(d)(5).  As noted above, when there is a disparity between the results of PFTs such that the level of evaluation would differ depending on which test result is used, the test result identified by the examiner as the most accurate is utilized.  38 C.F.R. § 4.96 (d)(6).  Thus, the FEV-1/FVC is the most accurate representation of the severity of the Veteran's service-connected disability.   

Based on the foregoing, the Board concludes that higher disability evaluations are not warranted for the Veteran's bronchitis.  Prior to November 30, 2016, the Veteran did not exhibit  FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted.  Rather, the September 2011 examination showed FVC of 99 percent predicted and FEV-1 of 92 percent predicted.  On VA examination in April 2013,  PFT studies revealed FVC of 86.7 percent predicted, FEV-1 of 89.5 percent predicted, and FEV-1/FVC of 80 percent predicted, post-bronchodilator.  Therefore, prior to November 2016, the Veteran's disability was most accurately reflected by a 10 percent disability rating.  Beginning November 30, 2016, the Veteran did not exhibit FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit) to warrant a higher 60 percent disabling.  The November 2016 examination report reflects FEV-1/FVC findings of 70 percent on VA PFT study, consistent with a 30 percent rating under Diagnostic Code 6600 or 6604.   
Additionally, the Board notes that VA examination pulmonary function tests do not demonstrate results falling within the prescribed ranges for a higher rating.  The Veteran's treatment records also do not suggest cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or a need for outpatient oxygen therapy.  

For all the foregoing reasons, the Board finds that higher disability evaluations are not warranted.  In reaching this determination, the Board has considered all applicable diagnostic codes.  


ORDER

Prior to November 30, 2016, a rating in excess of 10 percent for bronchitis is denied.  

Beginning November 30, 2016, a rating of 30 percent for bronchitis is denied. 




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


